DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 and 15-22 are pending and examined below. This action is in response to the claims filed 6/24/21.

	A new examiner has taken over for the previous examiner.  Full faith and credit is given to the findings of the previous examiner.  

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 6/24/21, regarding 35 U.S.C. § 102 rejections are persuasive in view of amendments filed 6/24/21. 35 U.S.C. § 102 rejections are withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Magaki et al. (US 2013/0345939) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-12 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2018/0087242) in view of Magaki et al. (US 2013/0345939).

Regarding claims 1, 12, and 21, Mitchell discloses a stability control system for a work vehicle including a work machine comprising (Fig. 1): 
a rear body section; a front body section pivotally coupled to the rear body section, wherein an articulation angle is defined by the relative angle between the front body section and the rear body section (¶12, ¶30, and Fig. 1 – base portion 110 corresponding to the recited rear body section, implement support portion 120 corresponding to the recited front body section, with the articulation joint 130 and the articulation angle may correspond to an articulation angle between base portion 110 and implement support portion 120 (e.g., at articulation joint 130).); 
an articulation actuator coupled to the rear body section and the front body section, the articulation actuator configured to pivot the front body section relative to the rear body section through an articulation angle range (¶15 - pair of steering cylinders 184 (only one being visible in FIG. 1) may extend between the base portion 110 and the implement support portion 120 and operate to control the movement of implement support portion 120 relative to the base portion 110 about the articulating joint 130 to control the steering of machine 100); 
a mechanical arm coupled to the front body section (¶14 and Fig 1 – element 182); 
a work implement coupled to the mechanical arm, the work implement configured to receive a load (¶14, ¶23 and Fig 1 – bucket 190 corresponding to the recited work implement configured to receive a load); 
an arm actuator coupled to the mechanical arm to move the mechanical arm between a lower position and an upper position, wherein a distance between the lower position and the upper position is a travel distance of the mechanical arm (¶25 - linkage position sensor 260 may determine whether lift arms 182 are raised or lowered where distance is measured based on height of the lift arms or height of the bucket); 
a sensor system including a load sensor, an arm position sensor, and an articulation angle sensor (¶27 and ¶31 – load sensor 240, linkage position sensor 260 corresponding to the recited arm position sensor, a rotational sensor directly located on articulation joint 130 corresponding to the recited articulation angle sensor); and 
a controller in communication with the sensor system (¶19-20), wherein the controller is configured to 
receive a first movement command for the articulation actuator (Fig. 3 and ¶29 – element 310-320 disclose receiving steering command corresponding to the recited movement command and associated articulation angle), and to 
receive a set of values from the sensor system, wherein the set of values represents at least two of a load value, a height value, and an articulation angle value (Fig. 3 – elements 320-360 disclose determining payload corresponding to the recited load, position of the linkage corresponding to the recited height value, and articulation angle corresponding to the recited articulation angle value) and wherein the controller is configured to 
determine a first operational window for normal operation of the articulation actuator based on the received set of values (¶36-37 – articulation angle threshold corresponding to the recited maximum of a first operational window), 
determine an articulation movement limit based on the received set of values (¶36-37 – articulation angle threshold corresponding to the recited articulation movement limit), 
limit movement of the articulation actuator beyond the articulation movement limit (¶40 -  ECM 220 may modify the steering command by decreasing the articulation rate corresponding to the recited limiting movement beyond the movement limit)
While Mitchell does disclose derating the movement of the articulation actuator (¶40 - decreasing the articulation rate), it does not disclose there being a gap between the operational window and the movement limit or a derating a variable amount that increases towards to articulation limit, however Magaki discloses a shovel controlling system including derate movement of the articulation actuator between the first operational window and the articulation movement limit a variable amount, and wherein the variable amount increases approaching the articulation movement limit (Fig. 6, ¶44-45, and ¶82-85 – below alpha.sub.TH corresponding to the recited first operational window and the discharge rate derates at an increasing amount, given the meaning of derate is to reduce the power rating, the curve between Q1 and Q2 shows the discharge rate of the main pump supplying the hydraulic oil to the control valve decrease at an increasing amount as it approaches the articulation movement limit or alpha.sub.END).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the ability control system for a work vehicle of Mitchell with the upper working range limiting of Magaki in order to keep the arm pivotable across an entire angular working range (Magaki - ¶112).

the controller is in communication with a valve that supplies fluid to the component (Fig. 2 element 15).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the ability control system for a work vehicle of Mitchell with the hydraulic control valve of Magaki in order to have a functioning hydraulic system.

Regarding claim 3, Mitchell does not explicitly disclose a valve supplying fluid to the component however it does disclose the use of hydraulic system (¶15) and it is known to utilize a valve to supply hydraulic fluid within a hydraulic system.  Magaki further discloses this point including derating movement of the component includes decreasing a flow from the valve to an actuator connected to the component (Fig. 2 element 15, ¶44-45 and ¶82-85 – decreasing discharge rate of the main pump supplying the hydraulic oil to the control valve corresponding to the recited decreasing flow from the valve to the actuator, given the main pump is derated, the flow of everything after including the space between the valve and the actuator is likewise decreased).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the ability control system for a work vehicle of Mitchell with the upper working range limiting of Magaki in order to keep the arm pivotable across an entire angular working range (Magaki - ¶112).

Regarding claims 4 and 15, Mitchell does not explicitly disclose the command to be raising the boom however Magaki further discloses the movement command is a boom raise command and the movement limit is a boom height limit (¶82-85 – operator performing a manipulation including lifting the boom and the articulation angle limits perform functionally equivalent to a boom height limit as the articulation angle directly correlates with the boom height, seen in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the ability control system for a work vehicle of Mitchell with the upper working range limiting of Magaki in order to keep the arm pivotable across an entire angular working range (Magaki - ¶112).

Regarding claims 5 and 16, Mitchell further discloses the operational window and the boom height limit are determined based on a load value and an articulation angle value (Fig. 3, ¶25 – element 350 corresponding to the recited based on load value and element 340 position of the linkage using linkage position sensor 260 may be an angle sensor which may be near or on a portion of first pivot joint 186 and/or second pivot joint 196. Where both are utilized to determine the articulation angle threshold corresponding to the recited operational window and boom height given the previously noted articulation angle limits perform functionally equivalent to a boom height limit as the articulation angle directly correlates with the boom height).

 to determine an articulation angle limit of the front body section based on the load and the mechanical arm position, and configured to limit the front body section from pivoting past the articulation angle limit (¶36-40 - articulation angle threshold (determined based on the speed, the position of linkage 180, the weight of the payload, and/or the grade) and the articulation angle may be decrease to an angle that is less than or equal to the articulation angle threshold corresponding to the recited limit the front body section from pivoting past the articulation angle limit).

Regarding claims 7 and 17, Mitchell further discloses the movement command is a steering command and the movement limit is an articulation angle limit (Fig. 3 element 360 – articulation angle threshold based on the steering command).

Regarding claims 8 and 18, Mitchell further discloses the operational window and the articulation angle limit are determined based on a load value and an arm height value (Fig. 3 – element 350 corresponding to the recited load value and element 340 corresponding to the recited arm height value as in ¶25 linkage position sensor 260 may determine a height of lift arms 182 or a height of bucket 190.).

Regarding claims 9 and 19, Mitchell further discloses the sensor system includes an inertial measurement unit configured to measure a pitch and a roll of the front body section, and wherein the controller is configured to further determine the operational window and the movement limit based on an amount of pitch and roll (¶27 – grade sensor being an IMU .

Regarding claims 10 and 20, Mitchell further discloses the arm actuator is a hydraulic actuator (¶15) but does not explicitly disclose the utilization of a valve. However it is known to utilize a valve to supply hydraulic fluid within a hydraulic system.  Magaki further discloses this point including and the controller is in communication with a valve that supplies fluid to the arm actuator (Fig. 2 element 15).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the ability control system for a work vehicle of Mitchell with the hydraulic control valve of Magaki in order to have a functioning hydraulic system.

Regarding claim 11, Mitchell further discloses Mitchell further discloses the articulation actuator is a hydraulic actuator (¶15) but does not explicitly disclose the utilization of a valve. However it is known to utilize a valve to supply hydraulic fluid within a hydraulic system.  Magaki further discloses this point including the controller is in communication with a valve that supplies fluid to the articulation actuator (Fig. 2 element 15).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the ability control system for a work vehicle of Mitchell with the hydraulic control valve of Magaki in order to have a functioning hydraulic system.

 determine a second operational window for normal operation of the arm actuator based on the received set of values (¶4 and ¶36-37 – determining an articulation angle threshold corresponding to the recited operational window for normal operation based on received set of values where every combination of the received sensor values is a different threshold therefore an infinite number of operation windows including the recited second window), 
determine an arm movement limit based on the received set of values (¶36-37 – articulation angle threshold corresponding to the recited articulation movement limit), 
limit movement of the arm actuator beyond the arm movement limit (¶40 -  ECM 220 may modify the steering command by decreasing the articulation rate corresponding to the recited limiting movement beyond the movement limit)
While Mitchell does disclose derating the movement of the articulation actuator (¶40 - decreasing the articulation rate), it does not disclose there being a gap between the operational window and the movement limit or a derating a variable amount that increases towards to articulation limit, however Magaki discloses a shovel controlling system including derate movement of the articulation actuator between the operational window and the articulation movement limit a variable amount, and wherein the variable amount increases approaching the articulation movement limit (Fig. 6, ¶44-45, and ¶82-85 – below alpha.sub.TH corresponding to the recited first operational window and the discharge rate derates at an increasing amount, given the meaning of derate is to reduce the power rating, the curve between Q1 and Q2 shows the discharge rate of the main pump supplying the hydraulic oil to .
The combination of the infinite combinations of thresholds/normal operating windows of Mitchell combined with the deration in an upper working range of Magaki fully discloses all of the elements as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the ability control system for a work vehicle of Mitchell with the upper working range limiting of Magaki in order to keep the arm pivotable across an entire angular working range (Magaki - ¶112).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Park et al. (US 2013/0218952) discloses a method for controlling a hydraulic pump of a wheel loader including reducing the discharge flow rate of the hydraulic pump when the engine reaches the rating torque limit (¶18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665